Exhibit 10.31

 

          Raytheon      Organization   

RAYTHEON COMPANY

Corporate Human Resources

          Date    November 18, 2002    Memo:    KJP:02:033 To    J. B. Stephens
   Distribution:      From    K. J. Peden           Subject   

Clarification of Stock Options and

Change in Control Agreement

         

 

This letter is to serve as clarification as to the Raytheon Company’s intent
with regard to the 140,000 Stock Options and 75,000 Restricted Shares awarded to
you by the Management Development and Compensation Committee (MDCC) of the Board
of Directors upon your hiring at Raytheon.

 

If there is a “Change in Control” of the Raytheon Company as defined on page 2,
paragraph 1.5 of your Change in Control Agreement or your employment is
terminated for any reason other than “Cause” as defined on page 1, paragraph 1.4
of your Change in Control Agreement, all Restricted Stock and Stock Options
awarded upon your hiring will be vested in full.

 

Sincerely,

LOGO [g30276img001.jpg]

Keith J. Peden

Senior Vice President

Human Resources

 